DETAILED ACTION 
Claims 1-11, submitted on February 24, 2021, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the pre-AIA  first-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Res Judicata 
Claims 1-11 are rejected as res judicata.  A patent applicant may be precluded from seek-ing a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial under the doctrine of res judicata.  See MPEP1 2190(II) (Prosecution Laches and Res Judicata).  The pending claims are substantially identical to claims that the Patent Trial and Appeal Board has already found to be unpatentable.  See the Decision on Appeal, which is incorporated herein by reference, in Ex parte Wouters et al. (Appeal No. 2020-003287), mailed on December 28, 2020 in Application No. 15/405,968, of which the present application is a continuation.  
Claim Objections 
Claims 1-2 and 4-11 are objected to because of the following informalities.  In claim 1, “to a female in need thereof” should be inserted after “administration.”  At the end of claim 1, “in a female” should be “in the female.”  Claim 2 should end with a period.  See MPEP 608.01(m).  In claim 4, “or excipient” should be deleted because “excipient” lacks antecedent basis.  In claim 5, either “additionally” or “additional” should be deleted.  In claims 6-8, the word “tetra-hydroxylated” should not be hyphenated so that it is consistent with claim 1.  In claim 7, decimals (i.e., periods) should be used instead of commas to indicate non-integer numbers.  Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indi-rectly.  See MPEP 608.01(n).  For the purpose of conducting a search of the prior art, the examiner presumes that each of claims 4-11 depends only from claim 1.  Appropriate correction is required.  
Claim Rejections – 35 USC § 112 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Claims 1 and 10-11 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter applicant regards as the invention.  
In claim 1, it is not chemically possible for R1-R4 to be a keto group because it would require a pentavalent carbon in the adjacent benzene ring.  
In claims 10-11, a broad range or limitation together with a narrow range or limitation that falls there within is considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  It is unclear whether the subject matter following “e.g.” (claim 10) and “preferably” (claim 11) is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims.  

Claim Construction 
The following is a discussion of the examiner’s understanding of the scope of the instant claims.  Claims 1 and 5 read, in pertinent part, as follows: 
1.  A method of emergency contraception in a mammalian female comprising the administration of an emergency contraceptive comprising tetrahydroxylated estrogen represented by the general formula (I): [chemical formula], in an effective amount to inhibit ovulation and pregnancy in a female mammal.  
5.  The method according to [claim 1], wherein said emergency contraceptive additionally comprises one or more additional ingredients  
The “emergency contraception” recited in claim 1 is described in applicant’s specification (submitted February 24, 2021 at p. 4, ll. 21-22) as including “preventing ovulation,” which, of course, would necessarily prevent a pregnancy.  The “female in need” of “emergency contracep-tion” is therefore reasonably construed as a female in whom it is desirable to inhibit ovulation and thereby prevent pregnancy.  The “tetrahydroxylated estrogen” recited in claim 1 includes, among other things, estetrol (see specification at p. 3, ll. 9-10).  Claim 1 uses the transitional phrase “comprising,” which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional or unrecited elements.  See MPEP 2111.03(I).  Even though claim 1 does not specifically recite any therapeutic agents in addition to estetrol, they nevertheless are within the scope of the claim because of the open-ended nature of “comprising.”  Indeed, claim 5 is drawn to such a combination treatment, wherein “preferably, said additional active ingredient is a progestogen” (specification at p. 4, ll. 1-3).  Claims 1 and 5 therefore include a method comprising administration to a mammalian female in need of emer-gency contraception a composition comprising estetrol, together with a progestogen, in an effective amount to inhibit ovulation and pregnancy in the female.  
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunschoten (US 2004/0192620 A1) in view of van Look (US 2005/0032755 A1).  
Bunschoten discloses (see abstract) a method of contraception in mammalian females comprising parenteral, e.g., rectal (i.e., non-vaginal), administration of an estrogenic component to a female of childbearing capability in an amount effective to inhibit ovulation, wherein the estrogenic component is a compound of formula (I) as recited in instant claim 1, such as estetrol (para. 0051) as recited in claim 6.  The reference also discloses formulations comprising electro-lyte salts and a variety of different excipients (para. 0091-94), which meets the limitations of claim 4.  It further discloses using another active ingredient for preventing pregnancy, such as a progestogenic component (para. 0044), thereby meeting the limitations of claim 5.  An example dosage amount is about 1.0 mg/kg (para. 0074) or 40 mg/day (para. 0075), which meets the limitations of claims 7 and 8.  Finally, it discloses single dosage forms (para. 0062 and 0090) as recited in claim 9.  
The difference between the prior art and the claims at issue is that Bunschoten does not specifically disclose contraception that is used on an emergency basis shortly after sexual inter-course.  Essentially all of the limitations of claim 1 are disclosed in the Abstract of Bunschoten, except for the word “emergency.”  
Van Look, however, discloses a dosage regimen for emergency contraception comprising administration of a steroid hormone as a single dose up to 72 hours after sexual intercourse (see abstract) as recited in claims 10-11.  Similarly, the reference discloses that such hormones may be administered twice within twelve hours, although the patient compliance rate is some-what lower (para. 0006, 0011, and 0013).  The reference attributes the mechanism of action of the active ingredient, at least in part, to inhibiting ovulation (para. 0009 and 0012).  
It would have been prima facie obvious to one of skill in the art at the time of invention to use the compositions of Bunschoten as emergency contraceptives as taught by van Look.  It is the natural motivation of the skilled artisan to use existing pharmaceutical products in accord-ance with their known or expected properties.  Bunschoten discloses a mechanism of action that includes inhibition of ovulation, and van Look discloses that another composition operating, at least in part, by the same mechanism of action is useful as an emergency contraceptive.  One would have understood from van Look that inhibition of ovulation is a strategy for prevention of pregnancy.  Bunschoten discloses yet another medical composition that also, at least in part, inhibits ovulation.  Based on the similarity of the mechanisms of action, one skilled in the art would reasonably expect that the medication of Bunschoten could successfully be substituted for the ovulation-inhibiting composition of van Look and thereby accomplish substantially the same result.  See MPEP 2144.06(II) (SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).  One would have views substituting one ovulation-inhibiting medication for another ovulation-inhibiting composition and thereby accomplishing predictable results as being a matter of routing experimentation and therefore prima facie obvious.  See MPEP 2143 (especially the discussion of “[s]imple substitution of one known element for another to obtain predictable result”).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,579,329 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘329 patent claims methods of emergency contraception comprising administering, e.g., estetrol (see, e.g., claim 5 of the ‘329 patent).  
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of US Patent Nos. 7,732,430 B2 and 9,987,287 B2 in view of van Look.  The claims of the ‘430 and ‘287 patents are directed to methods of contraception comprising administering estrogenic compounds of instant claim 1.  Even though neither patent specifically claims a method of “emergency” contraception, one skilled in the art would have viewed such a method as prima facie obvious over van Look for substantially the same reasons as discussed above, mutatis mutandis.  
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 7,871,995 B2 in view of van Look.  The ‘995 patent claims a drug delivery system for estetrol, which is described in the specification (see, e.g., the Title of the patent) as being useful as a contraceptive.  “Emergency” contraception would have been prima facie obvious over van Look for the reasons discussed above.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
December 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]